Citation Nr: 1424689	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  09-32 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) pursuant to the provisions of 38 U.S.C. § 1151 as a result of VA medical care.

3.  Entitlement to DIC benefits under 38 U.S.C.A. § 1318.

4.  Entitlement to service connection for malignant glial neoplasm, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, daughter


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to August 1969.  He died in September 2008.  The appellant is the surviving spouse of the Veteran.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a January 2009 rating decision issued by the Regional Office (RO) in Huntington, West Virginia.  It was remanded by the Board for additional development in June 2011 and has now been returned to the Board for appellate disposition.

The appellant and her daughter testified before the undersigned Veterans Law Judge at a hearing that was held in March 2011.


FINDINGS OF FACT

1.  During his lifetime, the Veteran was service connected for posttraumatic stress disorder, rated 100 percent disabling, and traumatic arthritis of the left knee, rated 10 percent disabling.
2.  The 100 percent rating for PTSD was effective March 8, 2004.

3.  The Veteran died on September [redacted], 2008.  The death certificate lists the cause of death as cardiorespiratory arrest due to or as a consequence of malignant glial neoplasm.

4.  Cardiorespiratory arrest due to malignant glial neoplasm was not shown to have been caused or made worse by a disease or injury that occurred during the Veteran's service, and the cancer did not onset within one year of service.

5.  The Veteran's death was not caused or materially contributed to by VA medical care that was the result of carelessness,  negligence, lack of proper skill, error in judgment, or similar instance of fault, nor did it result from an a result of care that was not reasonably foreseeable by VA health care providers.

6.  The Veteran did not have any pending claims at the time of his death.


CONCLUSIONS OF LAW

1.  Cardiorespiratory arrest due to malignant glial neoplasm was not incurred in, or aggravated by, service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5013, 5103A,  5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The Veteran's service connected disabilities of PTSD and traumatic arthritis of the left knee did not substantially or materially contribute to the Veteran's death from cardiorespiratory arrest due to malignant glial neoplasm.  38 U.S.C.A. §§ 1101, 1110, 1310, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159 , 3.303, 3.304, 3.307, 3.309, 3.312 (2012).

3.  The Veteran's death from cardiorespiratory arrest due to malignant glial neoplasm was not caused by hospital care, medical or surgical treatment, or examination that was furnished to the Veteran by VA. 38 U.S.C.A. § 1151  (West 2002), 38 C.F.R. § 3.361  (2013)

4. The medical care that was provided to the Veteran by VA was appropriate and not the result of negligence, carelessness, lack of proper skill, error in judgment, or fault on the part of VA and did not lead to any unforeseeable consequences. 38 U.S.C.A. § 1151  (West 2002); 38 C.F.R. § 3.361  (2013).

5.  The criteria for entitlement to DIC under 38 U.S.C. § 1318 were not met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22

6.  The criteria for entitlement to accrued benefits for malignant glial neoplasm were not met.   38 U.S.C.A. §§ 1110, 5013, 5103A,  5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.321 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants with substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183  (2002). 

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response. Hupp v. Nicholson, 21 Vet. App. 342 at 352-353 (2007).

Here, the duty to notify was partially satisfied by letters dated in October 2008 and January 2011.  These letters provided information about how VA could help the appellant gather evidence in support of her claims, as well as the criteria for the award of benefits for DIC based on service connection for the cause of death, under 38 U.S.C. § 1151, under 38 U.S.C. § 1318, and for entitlement to accrued benefits.  Additionally, at the hearing the Veterans Law Judge identified the issues and took testimony on relevant evidence addressing the elements necessary in order to substantiate the appellant's claims.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). Additionally, the questions posed by the appellant's representative at the hearing indicated that he understood what the evidence needed to show to substantiate her claims.  

However, in this case there was a notice error because the July 2011 VCAA letter misidentified the conditions for which the Veteran was service connected at the time of his death.  However, the appellant was correctly informed of the Veteran's service connected disabilities in a September 2011 statement of the case (SOC).
Where there is a pre-adjudicatory notice error, VA must show that the purpose of the notice was not frustrated through demonstrating: (1) that any defect was cured by actual knowledge on the part of the claimant, (2) that a reasonable person could be expected to understand from the notice what was needed, or (3) that a benefit could not have been awarded as a matter of law.  See, e.g., Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008).  Here, the appellant showed that she was aware of the Veteran's service connected disabilities because she mentioned the fact that her husband had a 100 percent rating for PTSD on various occasions at the March 2011 hearing. Additionally, a reasonable person would have understood what the Veteran's service connected disabilities were from the September 2011 SOC. In any event, any notice error was harmless because the appellant does not contend that either PTSD or left knee arthritis was a causative factor in the Veteran's death.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). Evidence of record includes personnel records, VA treatment records, private treatment records, letters from the appellant, internet articles submitted by the appellant, and a transcript of the testimony of the appellant and her daughter at the March 2011 hearing.  Records include both paper and electronic records.  In connection with a prior claim filed by the Veteran during his lifetime, it was determined that his service treatment records were unavailable.  

Two VA medical opinions were obtained addressing the appellant's contentions.  These opinions were based on a review of the evidence of record and supported by well-reasoned rationales.  All of the development prescribed in the June 2011 remand, including obtaining additional treatment records and obtaining a second VA medical opinion addressing additional contentions brought up by the appellant, was accomplished.  There is no indication that there is any additional outstanding evidence relevant to these claims. 

The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of these claims. Smith v. Gober, 14 Vet. App. 227  (2000), aff'd 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

 Facts Common to the Appellant's Claims

The Veteran served on active duty from January 1967 to August 1969.  This included service in Vietnam where he worked as a crew chief on helicopters.  Statements made by the Veteran during his lifetime indicate that in January 1968 he was riding in a helicopter that was shot down, but he did not remember many details about this incident. He did not indicate that he sustained any type of head trauma in the crash. He was granted service connection for PTSD based on his Vietnam service effective May 2001.  His rating for PTSD was subsequently increased to 100 percent effective March 8, 2004.  He was also granted service connection for traumatic arthritis of the left knee rated 10 percent disabling effective in May 2003.  

After service, the Veteran sought medical care from VA. In 2001, a routine chest x-ray at a VA medical center revealed a small right lung nodule.  The following year a similar nodule in the adrenal gland was also identified.  These were followed with CAT scans over the next several years to determine whether there were any changes in size.  Several scans from January 2002 to January 2007 showed no change in the nodules.  Although there was concern about possible malignancy when the nodules were first identified, it was later determined by VA physicians that they were benign.

On August 21, 2008 the Veteran presented to the emergency room at a VA medical center complaining of congestion with non-productive cough, intermittent headaches, and dizziness.  Mental status was recorded as reflecting that the Veteran was alert and oriented, although the appellant claims that the Veteran was exhibiting altered mental status at the time.  The Veteran also reportedly requested a new cane for his knee.  He was diagnosed with acute bronchitis and discharged with medication and instructions to return if his symptoms got worse.

The Veteran's symptoms did not improve and the appellant took him to a private hospital on August 25, 2008.  At that time, it was noted that in addition to the upper respiratory symptoms the Veteran was having problems with confusion and weakness.  A CT scan of the head was performed which showed two nodules and a scan of the chest also showed the existing right lung nodule.  A follow up MRI of the head was performed which showed probable cerebral metastatic disease, but a primary contrast enhancing lesion at the left frontoparietal area could not be excluded.  The treating physicians noted that the cerebral abnormalities were consistent with either metastatic tumor or primary glioma, and the Veteran was referred to a cancer center to follow up.  The cancer was eventually determined to be a malignant glial neoplasm, glioblastoma multiforme, after a biopsy.  The Veteran died on September [redacted], 2008 of cardiorespiratory arrest due to malignant glial neoplasm.  The following month the appellant filed the claims which are addressed herein.  

Service connection for the cause of the Veteran's death

The appellant contends that the Veteran's fatal malignant glial neoplasm was caused either by exposure to herbicides in Vietnam or as the result of a presumed head injury sustained in the January 1969 helicopter crash.  She contends that because she knows of other Vietnam Veterans who developed malignant glial neoplasms, this indicates that the disease is due to herbicide exposure.  She makes no contention that either the Veteran's service connected PTSD or left leg arthritis caused his death, and there is no evidence of record indicating that PTSD or left leg arthritis played any role in the Veteran's development of, and eventual demise as a result of, malignant glial neoplasm.

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in, or aggravated by, service either caused or contributed substantially or materially to the cause of death. For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death; rather, it must be shown that there was a causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 .

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including cancer, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the Veteran was not service connected for malignant glial neoplasm at the time of his death.  To establish service connection, the appellant must show: "(1) the existence of a disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  However, in the case of the chronic diseases set forth in 38 C.F.R. § 3.309, the requisite nexus may also be provided by evidence of continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (2013).    

With regard to claims alleging disability due to exposure to herbicides, a Veteran who served in active military, naval, or air service in Vietnam during the Vietnam era is presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence that the Veteran was not exposed to any such agent during that service.  Here, exposure to herbicides is conceded.

If a Veteran was exposed to an herbicide agent, certain diseases listed at 38 C.F.R.§ 3.309(e) will be considered service connected even though there is no record of such disease in service.  Malignant glial neoplasm is not one of the listed diseases.

VA determined that there is no positive association between exposure to herbicides and any condition other than those for which the Secretary specifically determined that a presumption of service connection is warranted.  See  59 Fed. Reg. 341-346 (1994), 61 Fed. Reg. 41442-41449,. 57586-57589 (1996).  Notwithstanding the foregoing, a Veteran is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown,  34 F.3d 1039, 1044 (Fed. Cir. 1994).

In this case, although the appellant submitted internet articles about malignant glial neoplasm, these did not link the Veteran's cancer to exposure to herbicides or a head injury.  Review of the treatment records does not show that any medical professional linked the Veteran's malignant glial neoplasm to herbicide exposure or a head injury.  The Board notes that there also is no evidence that the Veteran actually sustained a head injury in service; rather, this is a conjecture made by the appellant based on the fact that the Veteran was involved in a helicopter crash.

A medical opinion was obtained in September 2011.  The examiner explained that the Veteran was diagnosed with a glioblastoma multiforme, which is an aggressive primary brain tumor.  While the causes of this type of cancer are still being researched, the examiner was unable to find any evidence that a prior head injury is a risk factor for this type of malignancy.  Additionally, she noted that a glioblastoma multiforme is an aggressive primary brain tumor that grows rapidly and has a high mortality rate.  According to the medical records, the Veteran's symptoms onset approximately three weeks prior to the diagnosis, which is not uncommon in this type of fast growing brain tumor.  She further explained that there was no indication in the literature or the Veteran's records to suggest that any event during military service or exposure during military service could cause this type of tumor.  She opined that the Veteran's death was not caused by or the result of any related incident in service.

The evidence does not show that it is at least as likely as not that the Veteran's malignant glial neoplasm either onset during service or within one year of service, or that it was caused or aggravated by a disease or injury in service.  There is no evidence that the Veteran had a tumor in service or within one year of service, and in fact the appellant does not make this contention.  The September 2011 VA examiner explained that the tumor that the Veteran had was a very fast growing type of tumor with a high mortality rate and it was not uncommon for it to be diagnosed weeks after the onset of symptoms.  The Veteran's cancer was diagnosed in September 2008, nearly 40 years after his service. 

Moreover, the evidence does not show any link between a possible head injury or exposure to herbicides and the Veteran's cancer.  As previously noted the evidence does not establish that the Veteran actually sustained a head injury in service, but even if it is assumed that he did injure his head in the January 1968 helicopter crash the VA examiner explained that there was no medical evidence that a prior head injury was a risk factor for glioblastoma multiforme.  The examiner also opined that there was no evidence linking the Veteran's cancer to any type of exposure in service.  The examiner's opinions, which are based on the application of her medical expertise to a comprehensive review of the record, are more probative than the appellant's lay opinion which does not appear to be supported by any objective evidence other than her own personal beliefs.    

For these reasons, service connection for the cause of the Veteran's death is denied. The Board considered the benefit of the doubt doctrine, but the weight of the evidence is against the appellant's claim.

DIC under 38 U.S.C. § 1151

The appellant also contends that the Veteran's death was caused by inadequate VA medical care.   Initially, she contended that the lung nodule that was identified on x-ray in 2001 and the adrenal nodule identified in 2002, which were determined by VA physicians to be benign, were cancerous and spread to the Veteran's brain. Later, she contended that VA was negligent by diagnosing the Veteran with an upper respiratory infection when he presented to the emergency room on August 21, 2008 and that the delay in the diagnosis of his cancer led to the Veteran's death.  She contends that the Veteran exhibited altered mental status at that time which should have been seen as an indicator that his condition was more serious than just an upper respiratory infection.

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation (including DIC benefits) are awarded in the same manner as if such additional disability or death were service-connected. 38 U.S.C.A. §1151 ; 38 C.F.R. § 3.361 . 

38 U.S.C.A. § 1151  indicates that a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault is necessary for entitlement to compensation for claims filed on or after October 1, 1997, as is the case here. Alternatively, compensation may be awarded where the Veteran's death resulted from an event that was not reasonably foreseeable by VA. Id. 

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death. Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish causation. 38 C.F.R. § 3.361(c)(1) .

VA treatment cannot cause the continuance or natural progression of a disease or injury unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progression thereof. 38 C.F.R. § 3.361(c)(2) .

In addition to a showing of additional disability or death following VA treatment, there must be evidence showing either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without obtaining the informed consent of the Veteran and/or his or her surrogate as is required by 38 C.F.R. § 17.32 . 38 C.F.R. § 3.361(d)(1) .
Minor deviations from 38 C.F.R. § 17.32 's requirements which are immaterial under the circumstances of a particular case will not defeat a finding of informed consent. Id.  Consent may be express or implied as set forth in 38 C.F.R. § 17.32(b) 

The proximate cause of a Veteran's additional disability or death will be considered to be the result of an event that was not reasonably foreseeable if a reasonable health care provider would have not have foreseen the possibility of the occurrence of the event given the particular circumstances of the case. 

Therefore, the event need not be completely unforeseeable or unimaginable, but it must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 38 C.F.R. § 3.361(d)(2) . In making the determination as to whether an event was reasonably foreseeable, VA considers whether the risk of the adverse event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures that are set forth in 38 C.F.R. § 17.32 . 38 C.F.R. § 3.361(d)(2) . 

A medical opinion concerning the appellant's theory that the benign lung and adrenal nodules identified in 2001-2002 were actually lung and kidney cancers was obtained in January 2009.  The examiner opined that there was absolutely no evidence that the Veteran had cancer while he was treated at the VA Medical Center in question.  The examiner reviewed the results of x-rays and CT scans performed in May 2001, September 2001, January 2002, January 2003, July 2003,  December 2004, January 2006, and January 2007.  Over the period of five years from January 2002 to January 2007 the nodules remained unchanged.  The examiner noted that the radiologist who interpreted the last CT scan stated that stability over a two year period is consistent with benign rather than malignant nodules.  The examiner stated that as a practicing oncologist for nearly 30 years and former Chief of Hematology-Oncology at a VA Medical Center, he agreed with the radiologist's statement and had followed these guidelines on many occasions in the past in monitoring small pulmonary and adrenal nodules.  Two years without any growth is considered evidence of a benign mass.  The examiner opined that the Veteran had a benign tumor in his right adrenal gland which is a common incidental finding in otherwise healthy individuals.  He also had a 1cm tumor or granuloma in his right lung.  Neither of these was producing any symptoms nor posing a threat to the Veteran's life and were in no way responsible for his death in September 2008.  He opined that the physicians caring for the Veteran at the VA Medical Center provided excellent care through monitoring these nodules.  No interventions were warranted in this case because of the stability of the nodules.  The examiner recounted the circumstances immediately leading up to the Veteran's death from glioblastoma multiforme.  He stated that since the Veteran underwent a brain biopsy, there was unequivocal proof that the tumor originated in the brain, since it was a glioblastoma multiforme, a common and aggressive brain tumor.  Although the appellant stated in a letter that a private physician told her that the Veteran's brain tumor originated somewhere else in the body and that VA did not do enough by watching his lung and adrenal nodules, the examiner concluded that the Veteran's pulmonary and adrenal nodules were totally unrelated to the brain tumor.  The examiner stated that the Veteran developed a rapidly progressing brain tumor that resulted in his death four days after diagnosis and the incidental pulmonary and adrenal nodules which had been monitored for five years and which were considered benign had no bearing on his death.

The appellant's contention that VA did not properly treat the Veteran when he went to the emergency room on August 21, 2008 was addressed in a September 2011 medical opinion.  The examiner concluded that the Veteran's death was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  She reported that extensive review of the claims file showed that the Veteran presented to the medical center with complaints of chest congestion with non-productive cough, intermittent headache, and dizziness.  At that time, his vital signs were stable except for moderately elevated diastolic blood pressure.  Oxygen saturation was 96 percent and he described his pain as a dull pain in the area of the neck up into the back of the head and around the temples.  Given the respiratory component of the Veteran's symptoms, the examiner explained that his presentation and examination were consistent with an upper respiratory infection which could certainly cause headache and pain due to the involvement of the sinuses.  The Veteran was prescribed antibiotics and cough medications for acute bronchitis.  The discharge summary indicated that the Veteran should return to the emergency room if his symptoms worsened.  Instead, the appellant chose to take her husband to a private hospital.  When the Veteran was seen in the emergency room on August 21, 2008 he did not meet the criteria for admission to the hospital.  

The Board notes that the appellant and her daughter testified at her hearing that the Veteran displayed an altered mental status when he went to the VA emergency room and that this should have alerted physicians that something more than a respiratory infection was wrong.  Hospital records show that when the appellant brought the Veteran to the private hospital a few days later, she reported that he was having difficulties with weakness and confusion.  However, the testimony of the appellant and her daughter regarding the Veteran's presentation on August 21, 2008 is not credible in light of the documentary evidence.  Review of the actual notes from the Veteran's visit to the VA emergency room on August 21, 2008 shows that his mental status was stated to be alert and oriented.  There is no indication in the VA medical record that any treating provider observed mental confusion or altered mental status while the Veteran was in the emergency room.  Documentation of his symptoms did not include any indication of altered mental status as would be expected if he did in fact present with significant mental confusion.  The Board notes that a presumption or regularity applies to the actions of public officials.   See, e.g., Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Pursuant to this presumption, it may be concluded that, if the Veteran had in fact exhibited altered mental status when he sought treatment at the VA emergency room, this would have been appropriately documented in his medical record.  The statements of the appellant and her daughter are insufficient to overcome this presumption.  Given the Board's conclusion that the symptoms exhibited by the Veteran when he presented to the VA emergency room on August 21, 2008 did not include mental confusion as contended by the appellant, the factual foundation for the VA examiner's opinion that the Veteran's symptoms at that time were consistent with an upper respiratory infection is solid.

The Board finds that the weight of the evidence is against the appellant's contention that improper VA medical care led to the Veteran's death.  Her contentions were based largely on supposition and are without factual support, and in fact were specifically contradicted by evidence of record in some respects.  For example, as explained by the January 2009 VA examiner, the Veteran's medical records clearly showed that the Veteran's right lung and adrenal nodules were benign and not cancerous as the appellant claimed.  Two VA medical opinions were obtained that addressed the various theories advanced by the appellant, and both examiners concluded that the care provided by VA was appropriate.  To the extent that the appellant claims that the VA's decision to monitor the Veteran's right lung and adrenal nodules between 2001 and 2007 led to his death, her theory is expressly contradicted by the record, which shows that these nodules were benign, as well as the results of the brain biopsy which as the examiner explained conclusively showed that the Veteran's cancer was an aggressive primary brain tumor.  With respect to her contention that VA should have done more when the Veteran presented to the emergency room on August 21, 2008, her opinion is outweighed by that of the VA examiner.  The VA examiner reviewed the Veteran's medical records including the documentation surrounding the Veteran's presentation to the emergency room and concluded that the Veteran was provided appropriate care given the symptoms that he exhibited at that time.

Additionally, there is no evidence that the Veteran's death resulted from a result of VA medical care that was not reasonably forseeable and the appellant does not make any claim in this regard.

DIC pursuant to 38 U.S.C. § 1151 is denied.

DIC pursuant to 38 U.S.C. § 1318

DIC may be awarded under 38 U.S.C.A. § 1318 when a Veteran dies, not as the result of his own misconduct, and was in receipt of or entitled to receive (or but for the receipt of retired or retirement pay was entitled to receive) compensation at the time of death for a service connected disability rated totally disabling if (1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; (2)  the disability was continuously rated totally disabling for a period of not less than five years from the date of the Veteran's discharge or other release from active duty; or (3) the Veteran was a former prisoner of war who died after September 30, 1999 and the disability was rated totally disabling for a period of not less than one year immediately preceding death.  

A disability rated totally disabling includes a total disability rating by reason of individual unemployability (TDIU), but that is not a factor in this case since the Veteran was not in receipt of TDIU but rather was rated 100 percent disabled on a scheduler basis.

The appellant made no specific contention as to why she believes she is entitled to DIC under 38 U.S.C.A. § 1318.  In fact, at her hearing, her representative conceded that she did not meet the criteria for this benefit because her husband had not been rated 100 percent disabled for at least 10 years prior to his death.  He was rated 100 percent disabling since March 8, 2004 and he died on September [redacted], 2008, a period of less than 10 years. Moreover, although the appellant testified at her hearing that the Veteran had similar symptoms prior to the award of the 100 percent rating for PTSD, the appellant cannot establish entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318  by showing "hypothetical entitlement."  Rodriguez v. Peake, 511 F.3d 1147, 1156   (Fed. Cir. 2008).

There is no basis under the law to award the appellant DIC benefits pursuant to 38 U.S.C.A. § 1318.
  
Accrued Benefits for Malignant glial neoplasm
  
Accrued benefits are benefits to which the Veteran was entitled at the time of his or her death under an existing rating or based on the evidence actually or constructively in the claims file on the date of death.   In order for a claimant to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision. Jones v. West, 136 F.3d 1296, 1299   (1998). See 38 U.S.C.A. § 5121(a)  ; 38 C.F.R. § 3.1000 . Accrued benefits are payable to a Veteran's surviving spouse, or to certain other persons if there is no surviving spouse. 38 U.S.C.A. § 5121(a)(2) An application for accrued benefits must be filed within one year of the date of the Veteran's death. See 38 U.S.C.A. § 5121 ; 38 C.F.R. § 3.1000 

Although the appellant's claim was timely filed, she does not meet the criteria to receive accrued benefits for malignant glial neoplasm.  The Veteran was not entitled to receive benefits for malignant glial neoplasm at the time of his death and he did not have a claim pending for benefits for malignant glial neoplasm at the time of his death.  The Veteran did not have any claims pending at the time of his death.  The appellant does not contest this fact.  Thus, the criteria for receipt of accrued benefits for malignant glial neoplasm were not met.  


ORDER

Service connection for the cause of the Veteran's death is denied.

DIC pursuant to 38 U.S.C. § 1151 is denied.

DIC pursuant to 38 U.S.C. § 1318 is denied.

Accrued benefits for malignant glial neoplasm are denied.



____________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


